Case 3:13-cv-01140-MMH-JRK Document 61 Filed 07/07/20 Page 1 of 5 PageID 466




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


   ANTHONY JEROME TERRY,

                 Petitioner,

   vs.                                                    Case No.:   3:13-cv-1140-J-34JRK
                                                                      3:10-cr-17-J-34JRK
   UNITED STATES OF AMERICA,

                 Respondent.
                                                  /

                                               ORDER

          This case is before the Court on Petitioner Anthony Jerome Terry’s “Motion to

   Object and Reconsider Denial of 2255 Motion” (Civ. Doc. 57, Motion to Reconsider) and

   Motion to Appeal In Forma Pauperis (Civ. Doc. 60, Motion to Appeal IFP). 1 On May 6,

   2020, the Court denied Terry’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

   Correct Sentence. (Civ. Doc. 54, Order Denying § 2255 Motion; Civ. Doc. 55, Judgment).

   In doing so, the Court rejected Terry’s claims that he was unlawfully sentenced under the

   career offender guideline, that trial counsel and appellate counsel gave ineffective

   assistance, that the government engaged in prosecutorial misconduct by refusing to file a

   substantial assistance motion, and that Terry was entitled to relief based on the First Step

   Act of 2018 or the elimination of the residual clause from U.S.S.G. § 4B1.2(a). Fewer than

   28 days later, Terry filed the Motion to Reconsider.




   1
            Citations to the record in the underlying criminal case, United States vs. Anthony Jerome
   Terry, Case No. 3:10-cr-17-J-34JRK, will be denoted as “Crim. Doc. __.” Citations to the record in
   the civil § 2255 case, Case No. 3:13-cv-1140-J-34JRK, will be denoted as “Civ. Doc. __.”
                                                      1
Case 3:13-cv-01140-MMH-JRK Document 61 Filed 07/07/20 Page 2 of 5 PageID 467




          The Court need not repeat the facts and history of the case, or the Court’s

   explanation for rejecting Terry’s § 2255 Motion. Those are set forth in the previous Order

   denying § 2255 relief, which the Court incorporates by reference. For the reasons below,

   the Motion to Reconsider and Motion to Appeal IFP are due to be denied.

          I.     Standard

          Pursuant to Rule 59, a party may move to alter or amend a judgment no later than

   28 days after its entry. Fed. R. Civ. P. 59(e). Terry moved for reconsideration within 28

   days of the entry of judgment. As such, his request for relief is governed by Rule 59(e). 1

   Rule 59(e) affords the Court discretion to reconsider an order which it has entered. See

   Mincey v. Head, 206 F.3d 1106, 1137 (11th Cir. 2000); O’Neal v. Kennamer, 958 F.2d

   1044, 1047 (11th Cir. 1992). “The only grounds for granting a Rule 59 motion are newly-

   discovered evidence or manifest errors of law or fact.” Arthur v. King, 500 F.3d 1335, 1343

   (11th Cir. 2007) (quotations and citations omitted). This Court has interpreted those

   parameters to include “(1) an intervening change in controlling law; (2) the availability of

   new evidence; and (3) the need to correct clear error or manifest injustice.” Lamar

   Advertising of Mobile, Inc. v. City of Lakeland, Fla., 189 F.R.D. 480, 489 (M.D. Fla. 1999).

   For example, reconsideration may be appropriate where “the Court has patently




          1 The Federal Rules of Civil Procedure do not specifically provide for the filing of a
   motion for reconsideration. Van Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir.
   1991); Controlled Semiconductor, Inc. v. Control Systemation, Inc., No. 6:07-cv-1742-Orl-
   31KRS, 2008 WL 4459085, at *1 (M.D. Fla. Oct. 1, 2008). It is widely recognized, however,
   that Rule 59(e) (which governs motions “to alter or amend a judgment”) encompasses
   motions for reconsideration. Controlled Semiconductor, Inc., 2008 WL 4459085, at *1
   (citing 11 Charles Alan Wright, Arthur R. Miller, & Mary K. Kane, Federal Practice &
   Procedure 2d § 2810.1 (2007)).


                                                2
Case 3:13-cv-01140-MMH-JRK Document 61 Filed 07/07/20 Page 3 of 5 PageID 468




   misunderstood a party.” O’Neill v. The Home Depot U.S.A., Inc., 243 F.R.D. 469, 483 (S.D.

   Fla. 2006).

          The purpose of Rule 59 is not to ask the Court to reexamine an unfavorable ruling

   in the absence of a manifest error of law or fact. Jacobs v. Tempur-Pedic Int’l., Inc., 626

   F.3d 1327, 1344 (11th Cir. 2010). As such, Rule 59(e) cannot be used “to relitigate old

   matters, raise argument or present evidence that could have been raised prior to the entry

   of judgment.” Michael Linet, Inc. v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th Cir.

   2005). Additionally, motions to alter or amend “should not be used to raise arguments

   which could, and should, have been made before the judgment was issued.” O’Neal, 958

   F.2d at 1047 (quotations and citations omitted). Indeed, permitting a party to raise new

   arguments on a motion for reconsideration “essentially affords a litigant ‘two bites of the

   apple.’” Am. Home Assurance Co. v. Glenn Estess & Assocs., Inc., 763 F.2d 1237, 1239

   (11th Cir. 1985); see also Mincey, 206 F.3d at 1137 n.69 (citation omitted); Mays v. United

   States Postal Service, 122 F.3d 43, 46 (11th Cir. 1997) (“[A] motion to reconsider should

   not be used by the parties to set forth new theories of law”). Accordingly, the Eleventh

   Circuit Court of Appeals has held that the “[d]enial of a motion for reconsideration is

   especially sound when the party has failed to articulate any reason for the failure to raise

   the issue at an earlier stage of the litigation.” Sanderlin v. Seminole Tribe of Fla., 243 F.3d

   1282, 1292 (11th Cir. 2001) (internal quotations and citation omitted). Moreover, “[w]hen

   evaluating a motion for reconsideration, a court should proceed cautiously, realizing that

   ‘in the interests of finality and conservation of scarce judicial resources, reconsideration of

   a previous order is an extraordinary remedy to be employed sparingly.’” United States v.

   Bailey, 288 F. Supp. 2d 1261, 1267 (M.D. Fla. 2003) (citation omitted).




                                                 3
Case 3:13-cv-01140-MMH-JRK Document 61 Filed 07/07/20 Page 4 of 5 PageID 469




          II.    Discussion

          In the Motion to Reconsider, Terry rehashes many of the same arguments he raised

   in his § 2255 motion and various supplements. He argues that: (1) the Shepard 2

   documents do not make clear which subsection of Florida’s lewd and lascivious battery

   statute (Florida Statutes Section 800.04) he was previously convicted under, such that the

   Court erred by relying on this conviction in applying the career offender enhancement; (2)

   appellate counsel should have filed a Rule 28(j) letter with the Eleventh Circuit Court of

   Appeals, see Fed. R. App. P. 28(j), after the United States Supreme Court granted

   certiorari review in Descamps v. United States, 133 S. Ct. 2276 (2013); (3) he is factually

   innocent of the lewd and lascivious battery conviction, even though he admits that this

   conviction has not been vacated by the state court; (4) he never “raped” the 14-year-old

   victim involved in the lewd and lascivious battery conviction; and (5) the prosecutor

   engaged in misconduct by refusing to file a substantial assistance motion.

          The Court addressed and rejected these claims in the Order denying § 2255 relief.

   Terry has not identified newly discovered evidence or a manifest error of law or fact that

   warrants altering or amending the judgment. In light of the foregoing, Terry’s assertions do

   not support reconsideration under Rule 59(e). He simply disagrees with the Court’s ruling,

   but not on any basis that warrants reconsideration.


          III.   Certificate of Appealability Pursuant to 28 U.S.C. § 2253(c)(1)

          If Terry seeks issuance of a certificate of appealability (COA), the undersigned

   opines that a COA is not warranted, either with respect to this Order or the prior Order

   denying § 2255 relief. This Court should issue a COA only if the petitioner makes “a


   2
          Shepard v. United States, 544 U.S. 13 (2005).


                                                 4
Case 3:13-cv-01140-MMH-JRK Document 61 Filed 07/07/20 Page 5 of 5 PageID 470




   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make

   this substantial showing, Terry “must demonstrate that reasonable jurists would find the

   district court's assessment of the constitutional claims debatable or wrong,” Tennard v.

   Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)),

   or that “the issues presented were ‘adequate to deserve encouragement to proceed

   further,’” Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003) (quoting Barefoot v. Estelle,

   463 U.S. 880, 893 n.4 (1983)). Upon consideration of the record as a whole, the Court will

   deny a COA.

           Accordingly, it is hereby ORDERED:

      1. Petitioner Anthony Jerome Terry’s “Motion to Object and Reconsider Denial of 2255

           Motion” (Civ. Doc. 57), construed as a motion to alter or amend the judgment under

           Rule 59(e), is DENIED.

      2. If Terry appeals the denial of this Motion, the Court denies a certificate of

           appealability. Because this Court has determined that a certificate of appealability

           is not warranted, Terry’s Motion to Appeal IFP (Civ. Doc. 60) is DENIED.

           DONE AND ORDERED at Jacksonville, Florida this 7th day of July, 2020.




   Lc 19

   Copies:
   Counsel of record
   Anthony Jerome Terry


                                                5
